Title: To John Adams from John Quincy Adams, 27 July 1795
From: Adams, John Quincy
To: Adams, John


N: 11.
My Dear Sir.
The Hague 27. July 1795.

The public affairs of the Country where I now reside, afford at this time but an indifferent topic of correspondence. In the general scale of Europe, it is of so little comparative importance, that nothing less than a conquest or a Revolution, can make its current events interesting enough to be an object of communication beyond the atlantic. Both these great political changes have taken place since my arrival here; both have been completed, and leave the Nation in a state of dull tranquility, that is equally barren for narration and for observation.—In my last Letter was enclosed a translation of the plan proposed for calling a Convention. The subject has been discussed in the several provincial Assemblies. That of Holland proposes to accept the plan, with an Amendment whereby the National Convention shall be invested with all the powers of the whole Batavian People. That of Friesland objects against assembling a Convention at all, and proposes to remain in their present state of Constitution. The reason of this difference is that Holland is desirous of unity and indivisibility, and that Friesland prefers the federal union, as it now stands. It is the differing interest that occasions this differing opinion, and it will not improbably be a source of long discord, for each of the parties attaches to its own opinion that obstinacy and bigotry that interest always communicates to political opinions. As to the Construction of the intended Convention, a single assembly without controul, it is considered on both sides as an immaterial circumstance, and they are entirely satisfied with the idea, that it will be a perfect imitation of the french assembly. It is remarkable that they pride themselves upon this imitation at the very moment when the french assembly is proclaiming their abandonment of the system from a conviction of the manifold injuries it has done them.
It has been mentioned in a former letter that a Committee of eleven members of the french Convention had been appointed to prepare what they called the organic laws for the Constitution. It was an expedient contrived by the party now dominant to get rid entirely of the Constitution of 1793 which had undergone the forms of an acceptance by the people, but the character of which is too anarchical for the public opinion of this time, and which had the more unpardonable defect of having been made by the Jacobin party. The Commission of eleven have therefore made their report. They propose another Constitution altogether different from that of 1793, and it is now under the discussion of the Assembly. The plan contains less of the wild fire than was so liberally scattered through the other, and the article of the Declaration of rights which sanctifies the right of insurrection is removed. The Legislative body is to be divided, but the two houses are not invested with equal powers. The council of elders, (that is the Senate) will have no right to originate any Law, but only a negative upon those proposed by the council of 500, or Representatives. The executive Power is to consist of a Directory of five persons, appointed by the Legislature, without a negative upon the laws, and to be presided alternately by each of its members for three months at a time.—You can easily judge without any further details whither this Constitution is likely to establish the reign of Liberty in France any more than those that have been already proposed or accepted. The reporter of the Committee Boissy d’Anglas, is a member who has rapidly risen to reputation since the fall of Robespierre, and is at this time perhaps the most popular member of the Convention. His discourse which accompanied the report was received with great applause, and as it gives a good idea of the fashionable political doctrines of the present day, I shall send you a copy of it. You will perceive that he quotes your authority in support of a divided legislature; but his very quotation shews that he knew as little of you, as of your book.
Whether this Constitution will be adopted or not is very problematical; whether it will ever be put into execution of is much more so. The Convention itself labours under a great load of unpopularity, being equally detested by the Jacobins and by the Royalists. Great numbers of the moderates are said to be of this latter description; for several months past they have supported the Convention only because they were afraid that its dissolution would restore the reign of the Jacobins; but they grow stronger or imagine so from day to day, and they begin already to declare against the Convention themselves. This disposition is so clearly manifested, that another crisis may be soon expected, and the present appearance is that it will produce a reconciliation and coalition between the Convention and the Jacobin party. The struggle will as usual end in a convulsion, and that will terminate in a Revolution. But whether it will be a renewal of the 31st: of May, or a counterpart to the 10th: of August it is impossible at this distance to anticipate.
As far as can be judged from the conversation of the frenchmen that I meet with here, and from the accounts of observing persons who have recently been at Paris the whole Nation is heartily tired of Revolutions; sighing for Peace and tranquility: but as little prepared for any system that shall procure it, as they ever have been at any time. The Jacobin party is numerous and powerful, though loaded with an immense weight of odium, and at this time really persecuted and oppressed. The royalists on the other hand, are the more formidable, because no man knows what their strength is, for the course of their Revolutions has been so rapid so violent and eccentric that at one period or another political hypocrisy has been to some an asylum, to others a weapon, but practiced by all, so that there is not a man perhaps in the Republic who has not professed the most contradictory creeds at different periods. This Dissimulation loses all its depravity in its universality, and in the horrible necessity which occasioned it; but it has left an indelible impression; it has annihilated all confidence between man and man, and introduced an universal distrust in its stead. The People in general and the Convention declare themselves equally hostile to both parties. The aversion against royalty is deeply rooted in the Nation, and acquires a ten-fold vigour from the dread of seeing its restoration accompanied by the return and triumph of the emigrants whose property is the only pledge for the redemption of the national paper, and for the recompense of the republican armies—In short there is no Revolution whatever but may be expected in that Country except one that shall give them Peace and a regulated Liberty. If in the most favourable circumstances the perfection of human legislation is scarcely adequate to the construction of a Government which may be at the same time strong to enforce the law, and weak for any abuse of its power, it may without hesitation be pronounced impossible in France. I suppose this opinion is yet a political heresy, and like most other heresies it is an eternal truth.
At the present moment Paris is in a state of violent agitation, and the inveteracy of the parties discovers itself as it always does upon the most trivial occasions. The theatres and the Convention are the stages upon which it is discovered.—You will have heard doubtless before this reaches you, of a song called the reveil du peuple. It has neither the poetical nor the musical merit of the Hymne des Marseillois, but it is a bitter effusion against the Jacobins, the terrorists and the system of blood; it has therefore become a great favourite among the people of Paris, and at the same time the famous hymn, has lost much of its popularity. Within the last few weeks they have become real badges of party; and at the Theatres the spectators have frequently refused to hear the Marseilloise, and have called constantly for the other.
On the 14th: of this month the National Convention celebrated the anniversary of the destruction of the Bastille. They had the Marseilloise hymn performed in their presence, and inspired by a moment of enthusiasm or by a settled policy, they joined with great ardor in the Chorus. One of the members immediately proposed, and the assembly as immediately decreed that this hymn should be sung every morning by the guard that attends the convention. The next day the guard was surrounded by a crowd of people, who would not allow them to execute the decree, and they themselves refused to do it. The Convention without repealing their decree, passed to the order of the day on being informed that it was not complied with. At the Theatres all the patriotic songs were excluded excepting only the reveil du peuple. The Committees of Government prohibited the singing of any songs whatever upon the Theatres, other than those belonging to the plays performed. The actors obeyed, but the songs were song was sung by the Spectators themselves, not without manifestations of indignation against the Convention.
In the mean time the rebellion in the Vendee has again assumed a formidable aspect, and four or five thousand emigrants from England have landed to join the Royalists in those Departments. They are said to be blocked up however in Quiberon, and a force so considerable is sent into that quarter, that the total extinction of the rebellion is promised and expected very soon to be effected.
The armies in Spain retain their superiority, but do not exert it to advance any further into the Country. That of Italy after a number of successive engagements during the ten last days of June, has abandoned its stations upon the river of Genoa; but Kellermann, tells his troops that they must not call it a retreat. The armies on the Rhine are still employed upon the siege of Mentz, and it is supposed they will soon attempt to cross the river.—At sea there has been another naval engagement in which France has lost three more ships of the line, besides a frigate in the Mediterranean. Their maritime War has invariably been as disastrous as that by Land has been successful
The German Diot have come to a formal conclusion to enter into negotiations with France under the mediation of the King of Prussia. This Negotiation will certainly be protracted considerably because the terms for which the parties are prepared differ so widely that they cannot immediately be brought together
The Russian fleet stipulated by the late Treaty with Great Britain, to be sent into the North Sea, has arrived at Copenhagen, and sailed again from thence. There are twelve ships of the line and eight frigates, and they have English pilots on board, who were sent to join them at Copenhagen.
The British Government persist with a perseverance which nothing but the national hatred against France could support, in the continuance of the war. To ruin totally the maritime power of their enemy is their object, and they have been but too successful in effecting it. They purchase it however at a price sufficiently dear. The debt accumulates, the people really suffer much by the war and are weary of it. The revolutionists are active, restless, indefatigable, and will finally center all their efforts in one point which they consider as an inevitable step towards all the others that they have at heart. The sword of Damocles hangs over the head that wears the crown; it is now protected only by a degree of personal consideration, possessed by the wearer. But the apparent successor and his brothers, are not only destitute of this shield, but are continually laying themselves open to attack, and daily degrading themselves in the public opinion. Their defects to all appearance are irretrievable, for they proceed from weakness of character and debility of understanding. The combustible materials are collecting in such masses there that they cannot fail sooner or later to meet a spark that shall enkindle them, and the explosion of a Revolution will revenge the injuries of the human race.
The Prophecy of Rousseau that the ancient monarchies of Europe cannot last much longer becomes more and more infallible. Hereditary prerogatives and hereditary privileges are in their own nature invidious and odious to those excluded from them. They have been maintained only by long and undisputed establishment. From the moment when the great mass of the nations in Europe were taught to enquire why is this or that man possessed of such or such an enjoyment at our expence and of which we are deprived, the signal was given of a civil war in the social arrangements of Europe, which cannot finish but with the total ruin of the feudal constitutions. The opinions upon the theory of Government are every where wild, discordant and absurd, but the republican spirit is diffused every where. But The essence of all the Republicanism to be met with consists in aversion to the principle of inheritance: but this aversion is most extensively propagated; it is profound and inveterate. It must eventually lead to the destruction of the relics which yet remain of the feudal aristocracy. Whether the arts, the Sciences and the civilization of Europe will not all perish with it must yet remain a problem; if the experience of France gives an argument for analogy, nothing but the return of barbarism is to be expected. The french Revolutions of the last six years have contributed more to the restoration of Vandalic ignorance than whole centuries can retrieve, and their progress has given an alarming proof of what would have been deemed a franctic delirium had it been predicted: it is that the Arts and Sciences themselves, that Genius, talents and learning are in the most enlightened periods of the human History, liable to become objects of proscription to political fanaticism. The myrmidons of Robespierre were as ready to burn libraries as the followers of Omar, and if the principle is finally to prevail which puts the Scepter of Sovereignty into the hands of the European Sans Culottes, they will soon reduce every thing to the level of their own ignorance.
In this Country the revolutionary principles have indeed made but little progress. the mass of the people is attached as much as ever, perhaps more to their old constitution, or rather to the house of Orange. The caresses of the new administration have made few converts among the troops who desert and quit the service in such numbers that the national army will be reduced to nothing. There is so little dependence placed upon the Swiss that the States General have determined to disband them. An army of twenty-five thousand frenchmen is to be employed in the pay of this Republic, instead of that which is melting away before the Revolution. The patriotic party is divided; one assembly springs up in opposition to another; club thunders against club, and the confusion of Babels, would soon be followed by the dispersion of the builders, but for the influence and controul of their new allies whose armies are pledged for the maintenance of the public tranquility.
By the last vessel that went from Rotterdam to Boston, I sent you the work of Martens, and the Politique des Cabinets de l’Europe, which contains a memoire of Mr: Turgot during his ministry, very deserving of an American’s attention. By the present opportunity I send several new publications lately received from Paris: they discover in some degree the state of the public mind, and furnish materials for the History of a philosophical Revolution. The man that can read them and retain an ardor for Revolutions, must indeed possess more philosophy than humanity.
I am in duty and affection, your Son
John Q. Adams.